DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed 4/25/2019 fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because JP 600646 B1 and the Written Opinion dated 2/13/2018 have not been provided in English.  A copy of WO 2018123847 A1 has been provided but is not listed on the IDS and therefore has not been considered.  
The information disclosure statement has been placed in the application file, but the information referred to therein has not been considered as to the merits.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).

Claim Objections
Claim 1 is objected to because of the following informalities:  The phrase “switching to a normal observation and a close observation” is recited in lines 16-17 while “a normal observation state” is recited in line 31 and “a close observation state” is recited in line 35.  For clarity, these phrases should be recited consistently using “observation” or “observation state”.  Appropriate correction is required.
Further, Claim 1 recites “D_2T denotes a thickness on the optical axis of the positive lens nearest to the image in the first lens group having a negative refractive power” in lines 38-40.  However, the variable D_2T has already been defined in lines 27-29.  The second recitation is redundant and should be removed.
In Claims 1-3, the phrases “positive lens” and “lens [group] having a positive refractive power” appear to be used interchangeably.  For clarity, each of these elements should be recited with consistent wording throughout the claims.
Claim 3 is objected to because of the following informalities:  There are typographical errors in the sentence structure of the claim.  It is suggested that the commas in lines 3 and 4, respectively, be removed.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the object side" in line 8 and “the positive lens” in line 27.  There is insufficient antecedent basis for these limitations in the claim.
Claim 1 recites “an image side” in lines 9 and 17.  The recitation in line 17 is indefinite because it is unclear if “an image side” refers to the same image side of the objective optical system recited in line 9 or an additional element.  For clarity, the recitation in line 17 should be amended to read “the image side” if it refers to the same element or further clarified if reciting an additional element.  
Claim 1 recites “the positive lens nearest to an image” in line 27.  This limitation is indefinite because it is unclear if “an image” refers to the “object image” recited in line 3 or to the image side of the objective optical system.  It is further unclear how “an image” may be related to the location of the positive lens in the first lens group.  For the remainder of this Action, it is assumed that this limitation refers to the positive lens in the first lens group which is located nearest the image side of the objective optical system.
All remaining claims are rejected as depending from a rejected base claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over US 20150042773 A1 by Uzawa et al. (hereinafter “Uzawa”) in view of JP 2017198934 A by Matsuzaka et al. and US 20110019255 A1 by Murayama (hereinafter “Murayama”).
Regarding Claim 1, Uzawa discloses an endoscope system, comprising: an objective optical system (endoscopic objective optical system 1; [0057]; Fig. 1); an optical-path splitter which splits an object image acquired by the objective optical system into two optical images with different focus by using two prisms (polarizing beam splitter 14 and prism 17; [0131-133]; Figs. 33a, 34); and an image sensor which acquires the optical images (imaging device 13; [0129-131]; Figs. 33a-b); wherein the objective optical system includes in order from the object side to an image side, a first lens group having a negative refractive power (front group G1; [0057]; Fig. 1), which is fixed ([0060]), a second lens group having a positive refractive power (focusing lens F; [0057]; Fig. 1), which is movable ([0068]), a third lens group having a positive refractive power (rear group G2; [0057]; Fig. 1), which is fixed ([0060]), and switching to a normal observation and a close observation is possible by moving the second lens group toward an image side (changing a working distance of the focusing lens F; [0068-70]), the first lens group includes in order from the object side to the image side, a first lens having a negative refractive power (plano-concave first lens L1), and at least one positive lens (double-convex third lens L3; [0074]; Fig. 2).
Uzawa further discloses the objective optical system provided with exemplary lens data such as the surface intervals associated with object surfaces 1-3 in Example 8 ([0072, 124]).  A calculation using this data approximates the values recited in conditional expression (3)’’’ but does not fall within the recited interval.  However, the lens configuration of Uzawa is used to provide an objective optical system for imaging in a normal observation mode and a short distance observation mode ([0117-118]), which is the purpose of the recited expression.  It would have been obvious to one of ordinary skill in the art before the effective filing date to satisfy the expression 2.70 ≤ D_1G / D_2T < 3.21 (3)’’’ by adjusting the relative lens dimensions during routine experimentation and optimization.  
Uzawa does not disclose the objective optical system satisfying the conditional expressions (1)’’’ and (2).  However, Murayama discloses a scanning objective lens 140 with a first lens group L1 and a second lens group L2, each with respective surfaces for imaging.  The scanning objective lens 140 has an exemplary focal length f of 0.45 mm ([0073, 100-102]; Fig. 5).  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the system disclosed by Uzawa with the focal length disclosed by Murayama with the benefit of achieving desired lens values for optical magnification, half angle of view, back focus, and image height (Murayama [0100]).
Further, Matsuzaka discloses a variable magnification optical system 10 with a lens unit 40 including first group Gr1 and second group Gr2.  Each of the lens groups can be configured to facilitate zooming from a wide angle to a telephoto angle and adjusting to focus an image.  The variable magnification ratio of the system of the wide angle to the telephoto angle is 2.6 times or more ([0039, 49; Fig. 1]).  Matsuzaka further discloses the lens surface data of Tables 27 and 35 showing the half angles of view for the wide-angle, intermediate, and telephoto ends ([0122, 138]).  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the system disclosed by Uzawa with the magnification ratio disclosed by Matsuzaka with the benefit of providing a compact and inexpensive system with a large zoom ratio (Matsuzaka [0005]).
Regarding Claim 2, modified Uzawa discloses the endoscope system according to claim 1.  Uzawa further discloses the third lens group having a positive refractive power (rear group G2; [0057]; Fig. 1) and the positive lens nearest to the image in the first lens group having 44 a negative refractive power (plano-concave first lens L1; [0074]; Fig. 2).  
Uzawa does not disclose the conditional expression 0.8 < D_3G / D_2T < 3.3 (4).  However, Murayama discloses a scanning objective lens 140 with a first lens group L1 and a second lens group L2, each with respective surfaces for imaging.  The surfaces are provided with exemplary lens data in Table 1, in which the thicknesses of the first and third lens surfaces corresponding to the first and second lens groups, respectively, are equal ([0103-104]; Table 1).  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the system disclosed by Uzawa with the lens thicknesses disclosed by Murayama with the benefit of achieving desired lens values for optical magnification, half angle of view, back focus, and image height (Murayama [0100]).
Regarding Claim 3, modified Uzawa discloses the endoscope system according to claim 1.  Uzawa further discloses wherein the first lens group having a negative refractive power includes in order from the object side to the image side a first lens having a negative refractive power (plano-concave first lens L1) and a cemented lens of a lens having a negative refractive power and a lens having a positive refractive power (cemented double-concave lens L2 and double-convex lens L3; [0074]; Fig. 2).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 20100265380 A1
US 20130342732 A1
US 20190056572 A1
US 20160313543 A1
US 6493142 B1

	
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIANNA NICOLAUS whose telephone number is (571)272-1314. The examiner can normally be reached Monday - Friday 7:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL CAREY can be reached on 571-270-7235. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JULIANNA J NICOLAUS/Examiner, Art Unit 3795  

/MICHAEL J CAREY/Supervisory Patent Examiner, Art Unit 3795